NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 17-1894
                                     _____________

         MARK GIRARDOT; GERHARD R. WITTREICH; PETER BUTLER,
             on behalf of themselves and all others similarly situated,
                                                  Appellants

                                             v.

                             THE CHEMOURS COMPANY
                                   _____________


                     On Appeal from the United States District Court
                               for the District of Delaware
                              (D. Del. No. 1-16-cv-00263)
                      District Judge: Honorable Sue L. Robinson

                              Submitted on February 8, 2018

            Before: CHAGARES, SCIRICA, and RENDELL, Circuit Judges.

                                  (Filed: April 30, 2018)



                                      ____________

                                        OPINION*
                                      ____________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
CHAGARES, Circuit Judge.

      Mark Girardot, Gerhard Wittreich, and Peter Butler (the “Employees”) brought

claims under the Employee Retirement Income Security Act (“ERISA”) against their

former employer, the Chemours Company (“Chemours” or “the Company”) related to an

employee severance plan. Chemours moved to dismiss the claim pursuant to Fed. R. Civ.

P. 12(b)(6), on the basis that the severance plan was not subject to ERISA. The United

States District Court for the District of Delaware granted the motion, and the Employees

now appeal the District Court’s decision. For the reasons stated below, we will affirm.

                                            I.

      Reviewing the District Court’s dismissal, we accept as true the factual allegations

in the complaint. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). In

October 2013, E. I. du Pont de Nemours (“DuPont”) announced its intention to spin off

parts of its Performance Chemicals business into a new company, Chemours. This

process concluded in July 2015. Girardot, Wittreich, and Butler, who previously had

been employed by DuPont, became employees of Chemours that month.

      In September 2015, Chemours announced a voluntary reduction-in-force program

called the Chemours Voluntary Separation Program (“VSP”). The Company informed

employees that they could elect to be considered for the program between October 9 and

26 of that year. In a document made available to employees that October — the

Chemours Voluntary Separation Program Frequently Asked Questions — the Company

also stated that requests to participate in the VSP submitted outside the October window

“w[ould] be considered on a strict, exception only basis.” Appendix (“App.”) 31. The
Company also issued a seven-page summary of the VSP (“the Summary”). The

Summary provided that Chemours had sole authority and discretion to determine which

employees would be eligible to participate in the VSP, and that it would approve all of

the eligible employees no later than November 30, 2015. Once approved, employees in

the VSP were generally required to end their employment between December 1, 2015 and

March 31, 2016; however, the VSP contemplated that the Company could select some

employees to continue working part-time for up to six months after April 1, 2016.

Chemours had the discretion and authority to determine an employee’s separation date

within that range and whether an employee would be selected for a period of part-time

employment. Participants were required to complete “an appropriate knowledge transfer,

as defined by Business Unit or Function Leadership” and “execute a Release Agreement

which contains (i) a non-disparagement provision and (ii) a restrictive covenant

prohibiting the employee from working for a competitor for a period of one (1) year

unless Chemours, in its sole discretion, provides written approval otherwise.” Girardot

Br. 7. VSP participants were also ineligible for re-hire within twelve months, except that

Chemours had the sole discretion to rehire them for “specialty consulting projects.” Id.

       “Participants in the Chemours VSP were entitled to payment of a lump sum

severance benefit of one week of base pay for each full year of service, with both a

minimum benefit of two (2) weeks of base pay and a cap of twenty-six (26) weeks of

base pay, i.e., a maximum benefit of six (6) months of base pay.” App. 32. They were

also entitled to a “lump sum payment equal to the costs of three (3) months of COBRA

medical coverage” and to “the payment of a ‘prorated bonus’ for their year of separation

                                            2
[] to be made ‘in accordance with Chemours’ procedures and based on Company

performance.’” Id.

       The Employees brought ERISA claims related to the VSP against Chemours. The

Company moved to dismiss the claims pursuant to Fed. R. Civ. P. 12(b)(6), on grounds

that the VSP was not a “plan” within the meaning of ERISA. The District Court granted

the motion to dismiss. App. 15–25. The Employees then filed a timely appeal.

                                              II.

       The District Court exercised jurisdiction over this matter pursuant to 28 U.S.C. §

1331. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we exercise plenary

review over the District Court’s dismissal for failure to state a claim under Fed. R. Civ. P.

12(b)(6). Delaware Nation v. Pennsylvania, 446 F.3d 410, 415 (3d Cir. 2006).

                                             III.

       Under ERISA, an “employee welfare benefit plan” is:

       any plan, fund, or program which was heretofore or is hereafter established
       or maintained by an employer or by an employee organization, or by both, to
       the extent that such plan, fund, or program was established or is maintained
       for the purpose of providing for its participants or their beneficiaries, through
       the purchase of insurance or otherwise, (A) medical, surgical, or hospital care
       or benefits, or benefits in the event of sickness, accident, disability, death or
       unemployment, or vacation benefits, apprenticeship or other training
       programs, or day care centers, scholarship funds, or prepaid legal services,
       or (B) any benefit described in section 302(c) of the Labor Management
       Relations Act, 1947 (other than pensions on retirement or death, and
       insurance to provide such pensions).
29 U.S.C. § 1002(1). “[S]everance benefits do not implicate ERISA unless they require

the establishment and maintenance of a separate and ongoing administrative scheme.”

Angst v. Mack Trucks, Inc., 969 F.2d 1530, 1538 (3d Cir. 1992) (citing Fort Halifax

                                              3
Packing Co. v. Coyne, 482 U.S. 1, 12 (1987)). The “crucial factor” in determining

whether a program constitutes an ERISA plan is whether the employer expresses the

intention “to provide benefits on a regular and long-term basis.” Shaver v. Siemens

Corp., 670 F.3d 462, 478 (3d Cir. 2012) (quoting Deibler v. United Food & Commercial

Workers’ Local Union 23, 973 F.2d 206, 209 (3d Cir. 1992)). Illustrating this concept,

the Supreme Court in Fort Halifax noted:

       [The relevant benefits package] neither establishes, nor requires an employer
       to maintain, an employee benefit plan. The requirement of a one-time, lump-
       sum payment triggered by a single event requires no administrative scheme
       whatsoever to meet the employer’s obligation. The employer assumes no
       responsibility to pay benefits on a regular basis, and thus faces no period
       demands on its assets that create a need for financial coordination and
       control. Rather, the employer’s obligation is predicated on the occurrence of
       a single contingency that may never materialize. The employer may well
       never have to pay the severance benefits. To the extent that the obligation to
       do so arises, satisfaction of that duty involves only making a single set of
       payments to employees at the time the plant closes. To do little more than
       write a check hardly constitutes the operation of a benefit plan. Once this
       single event is over, the employer has no further responsibility. The
       theoretical possibility of a one-time obligation in the future simply creates
       no need for an ongoing administrative program for processing claims and
       paying benefits.

482 U.S. at 12. More recently, we posited that “simple or mechanical determinations do

not necessarily require the establishment of [] an administrative scheme.” Shaver, 670

F.3d at 477 (quoting Kulinski v. Medtronic Bio-Medicus, 21 F.3d 254, 257 (8th Cir.

1994)). ERISA plans “involve administrative activity potentially subject to employer

abuse,” reflecting the statute’s purpose to protect the administrative integrity of benefit

plans. Fort Halifax, 482 U.S. at 16.




                                              4
       Per Appellants’ allegations, when creating the VSP, Chemours did not express an

intention to provide regular and long-term benefits. On the contrary, the allegations

suggest that Chemours merely entered into an obligation to provide lump-sum payments

to a class of employees over a defined and relatively brief period. Determining the

amount of these lump sum payments did not require a new administrative body or the

exercise of discretion — rather, it involved the mechanical application of a simple

formula based on time of employment with the Company. This aspect of the VSP fits

squarely within the Fort Halifax analysis and does not indicate the need for an ongoing

administrative scheme. Nor does the potential payment of prorated bonuses imply such a

need. Chemours was under no obligation to pay bonuses, and because it would be paid

— if at all — “per usual company practices” and on a one-time basis, there was no need

to create a new administrative program to determine eligibility or amounts. See Angst,

969 F.2d at 1540–41 (distinguishing the creation of a new administrative scheme from

the continuation of an existing procedure and noting that the latter did not subject a plan

to ERISA).

       We are likewise unconvinced that Chemours’ individualized determinations of the

employees’ eligibility to participate in the VSP — which involved denying VSP

applications of those employees that the Company needed to retain for business reasons

— make the VSP an ERISA plan. While this process unquestionably involved an

exercise of discretion and constituted more than a simple or mechanical decision, the

selections took place in a period of less than two months. We cannot say that this

involves long-term or ongoing administrative processes; eligibility, once determined, was

                                             5
not conditioned on the occurrence of any future event that would require administrative

consideration or adjudication. Moreover, we conclude that the selection process did not

create a risk of employee abuse or mismanagement of the VSP.

       In addition, none of the ancillary rights granted or obligations imposed upon VSP

participants subject the plan to ERISA. The knowledge transfer requirement did not

mandate indefinite responsibilities subject to oversight by an administrative scheme, but

rather reflected a short-term obligation for outgoing employees to pass on institutional

knowledge prior to separation. This time-limited obligation simply did not implicate

ongoing administration, and seemingly required only the Company’s passive and

ministerial observation. The Employees have failed to allege adequately that this

requirement necessitated Chemours to institute a new and ongoing administrative

scheme. Similarly, the VSP’s non-compete and non-disparagement provisions do not

implicate such a scheme because they are untethered from any ongoing payment or

adjudication of benefits. Finally, the possibility of rehiring does not change the analysis.

The right of an VSP participant to reapply under the exception does not (1) require a new

administrative process outside of Chemours’ pre-existing hiring framework; (2) impact

the participant’s entitlement to a benefit, which would already have been paid;1 or (3)

create a risk of employee abuse.


1
  The complaint notes that an employee rehired within the relevant twelve-month period
“may be required to pay back a portion of the VSP benefits depending on the timing.”
App. 31. Because the VSP does not require such an employee to return to work at the
will of the Company, this provision cannot be interpreted as a contingent limitation on
the receipt of the lump-sum benefits. Additionally, such a rehire would not necessitate
the establishment of a new or ongoing administrative process.
                                             6
      For these reasons, we conclude that the VSP is generally akin to a Fort Halifax

plan and does not involve a new or ongoing administrative scheme. Consequently, the

VSP is not subject to ERISA and the District Court properly dismissed the complaint.

                                           IV.

      For the reasons stated above, we will affirm the Order of the District Court.




                                            7